Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The claims filed 6/8/21 are acknowledged.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 5-7, 10, 13, 16, 18-22, 24-25, 32-33, 35, 37-38, 41, 44, 46, 53-54, 57, 59 and 61 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liezenberg (US 20140216751).
CLAIM 1:  Liezenburg discloses a riser assembly (see Abstract).  The assembly comprises a riser flow spool (126/140, see paragraph 0016); a riser isolation device (122); an upper riser disconnect assembly (see Fig. 4).  At least the riser flow spool is located on a riser below a riser tension ring (120) (see Fig. 4) and the upper riser disconnect assembly located above the riser tension ring (see Fig. 4).
CLAIM 2:  The riser isolation device is configured to be connected to the riser below the tension ring (see Fig. 4).  
CLAIM 3:  The upper riser disconnect assembly is configured to be connected to a rotating control device (see Fig. 4).  
CLAIM 5:  The rotating control device is configured to be releasably connected to the upper riser disconnect assembly above the upper riser disconnect assembly (see paragraph 0021 discussing locations).  
CLAIM 6:
CLAIM 7:  The riser isolation device and riser flow spool are combined into an integrated riser joint (see Fig. 4).  
CLAIM 10:  The upper riser disconnect is disposed below a slip joint (14 acting as slip joint) with at least two parts (Figs. 1-4).
CLAIM 13:  The riser flow spool comprises at least one flowline, the at least one flowline is configured to be connected to a choke assembly (via ports 126, see paragraph 0016).
CLAIM 16:  The tension ring is coupled to a tensioning system to allow relative vertical movement between the riser and a platform wherein the riser flow spool hoses are configured to be vertically offset for the tensioninq system (paragraph 0015).  
CLAIM 18:  143462146 .1The tension ring is disposed circumferentially about a portion of the riser (see Fig. 4).
CLAIM 19:  The upper riser disconnect assembly comprises an upper connector and a lower connector wherein the upper and lower connectors are configured to disconnect from one another (see Fig. 4, disconnecting 114 and 116).  
CLAIM 20:  The upper connector is connected to a rotating control device (Fig. 4).
CLAIM 21:  The lower connector of the upper riser disconnect assembly is configured to be connected to a tension ring (see Fig. 4).
CLAIM 22:  The upper riser disconnect assembly is a slip joint disconnect assembly (see Figs. 1-3).
CLAIM 24:  The upper riser disconnect assembly, riser flow spool and/or riser isolation device is controlled remotely (see paragraph 0003).  
CLAIM 25:
CLAIMS 32, 33, 35, 37, 38, 41, 44, 46, 53, 57, 59, and 61:  The method of this claim is inherent to the above structure.
CLAIM 54:  Liezenberg discloses actuating a blowout preventer (124) on the riser to close the riser below the flow spool and actuating a distribution manifold to control the 143462146 .1diversion of gas trapped below the riser isolation device and actuating valves on the riser flow spool to enable the qas to flow to a mud qas separator (see paragraphs 0016-17). 
Response to Arguments
Applicant's arguments filed 6/8/21 have been fully considered but they are not persuasive.
Applicant asserts the prior art fails to disclose the upper riser disconnect assembly as described in the claims.  Liezenberg discloses the “tension ring 120 provides the outer barrel 116 the ability to be disconnected from the inner barrel 114 without removing the outer barrel 116 from the marine riser system. In other words, the tension ring 120 and tensioning cables or pistons 130 support the outer barrel 116 when the inner barrel 114 and the outer barrel 116 are disconnected from one another,” (paragraph 0015).  The tension ring 120 is further affixed to the outer barrel 116.  Thus, the disconnect assembly (which is shown by the inner and outer barrels disconnecting) is located above the tension ring 120.  As shown in Fig. 4, the disconnect assembly is above the tension ring, and there is no disconnect located beneath it.
With respect to claim 5, the prior art discloses the RCD 122 may be placed in a variety of locations.  The connection between the RCD and the disconnect assembly is placed above the assembly as shown by the connections extending to the top of the figure.  No disconnection below is shown.
With respect to claim 10, the slipping aspect of the two barrels teach the slip joint.  The disconnecting portion teaches the disconnect assembly.  These are two separate elements shown in the drawings even if the specific elements are not distinctly numbered in the disclosure.  One of ordinary skill in the art would appreciate the teaching showing multiple aspects.
With respect to claim 20, the entire system is connected.  Thus the upper connector and the RCD are connected.  If Applicant wants to claim a specific type of connection, then the claim needs to be amended to describe the details of the specific type.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F LAMBE whose telephone number is (571)270-1932.  The examiner can normally be reached on M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/PATRICK F LAMBE/Examiner, Art Unit 3679                                                                                                                                                                                                        

/MATTHEW R BUCK/Primary Examiner, Art Unit 3679